Citation Nr: 1641101	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine (low back disability) for the period from January 13, 2006 to January 23, 2008. 

2.  Entitlement to an initial rating higher than 20 percent for low back disability for the period since January 24, 2008. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2004 to January 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2014, the Board remanded this matter for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the November 2014 Board Remand, the Veteran was afforded a VA examination determine the current severity of his service-connected lumbar spine disability in May 2015.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected lumbar spine disability.  For example, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Specifically, the VA examination report does not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2015), which concerns painful motion of the musculoskeletal system.  Because the May 2015 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, on remand, the Veteran's lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  
      
Lastly, the claim for TDIU must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  However, the Board does note that while an opinion regarding TDIU was obtained in February 2016, the examiner did not address the Veteran's service-connected disability of unspecified depressive disorder with posttraumatic stress disorder (PTSD).  The Board finds, therefore, that a new VA examination is warranted to provide an assessment and description of the occupational impairment resulting from the Veteran's service-connected disabilities, both individually and collectively.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2. Thereafter, schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected low back disability, including any associated respective neurological impairment.  The claims folder must be made available and reviewed by the examiner.  

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for an examination to determine the impact that his service-connected disabilities have on his employability.  The entire claims file must be reviewed by the examiner.

The examiner is to comment on the occupational impairment caused by the Veteran's service-connected disabilities.  The examiner is asked to obtain information from the Veteran regarding his highest level of education received and his work history.  The examiner is to comment on the occupational impairment caused by the Veteran's service-connected disabilities individually and collectively.  The examiner must disregard any occupational impairment stemming from age or nonservice-connected disability and only describe occupational impairment that results from service-connected disabilities, which, in this case, are unspecified depressive disorder with PTSD, degenerative disc disease of the lumbar spine, hemorrhoids, and erectile dysfunction.

The examination report must include a complete rationale for all opinions expressed.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




